Reasons for Allowance
	The Information Disclosure Statement filed on February 11, 2020 has been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicant recites a ballast delivery gate attached to the underside of a railcar. The gate is comprised of first and second parallel side walls spaced apart by a center truss plate. A center angled bar that straddles the center truss plate and extends between the side walls. First and second primary elongated tubes extend between the side wall on opposing sides of the side walls and a divider assembly where the center truss plate and the angled bar are situated in between and parallel to the primary elongated tubes. The primary elongated tubes are of the same length and are rotatably connected to a first tube arm on a first end of the primary elongated tube and rotatably connected to a second tube arm on a second end of the primary tube. The first tube arm is fixedly coupled to a secondary tube that is parallel to the first primary tube and the second tube arm is fixedly coupled to a second secondary elongated tube that is parallel to the second primary tube. The door panels of the railcar are further slidably situated on top of  trusses that are perpendicular to and extend outwardly from the center truss plate. The first end of each secondary tube is rotatably coupled to a hydraulic cylinder and the hydraulic cylinder is in turn rotatably attached to one of the first and secondary tubes by way of a cylinder arm. 
The prior art made of record, taken singularly or in combination, does not adequately show the features of the instant claims as presented above. Specifically, the prior art of Bosshart (US 7,252,039), Herzog et al (US 2005/0278982), Gaydos (US 6,431,084) and Bounds (US 5,657,700) do not show the structure of the parallel side walls, the center angled bar and the first and second primary tubes and the secondary tubes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 20, 2022